UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2014 OR o TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54733 ELAYAWAY, INC. (Exact name of registrant as specified in its charter) Delaware 20-8235863 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3111 Mahan Drive, Suite 20 #121 Tallahassee, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (850) 583-5019 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of as of April 28, 2014 the registrant had4,362,417,437 shares of its Common Stock, $0.001 par value, outstanding. TABLE OF CONTENTS eLAYAWAY, INC. Part I – Financial Information Item 1 Financial Statements 3 Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 3 Consolidated Statements of Operations for the three and three months ended March 31, 2014 and 2013 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 (unaudited) 5 Notes to the Unaudited Consolidated Financial Statements (unaudited) 6 Item 2 Management’s Discussion and Analysis or Plan of Operation 31 Item 3 Quantitative and Qualitative Disclosures about Market Risk 33 Item 4 Controls and Procedures 33 Part II – Other Information Item 1 Legal Proceedings 35 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 36 Item 3 Defaults Upon Senior Securities 37 Item 4 Mine Safety Disclosures 37 Item 5 Other Information 37 Item 6 Exhibits 38 2 ITEM 1 Financial Statements eLAYAWAY, INC. and SUBSIDIARIES Consolidated Balance Sheets March 31, December 31, (unaudited) ASSETS Current assets Cash $ $ Segregated cash for customer deposits Total current assets Property and equipment, net Intangibles, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current liabilities Notes and convertible notes, net of discounts and premiums $ $ Notes, convertible notes, and lines of credit payable to related parties, net of discounts Purchased liabilities, net Accounts payable Accounts payable to related parties - Accrued liabilities Deposits received from customers for layaway sales Derivative liability for insufficient shares - Embedded conversion option liability - Total current liabilities Total liabilities Commitments and contingencies (Note 5) Shareholders' deficiency Preferred stock, par value $0.001, 50,000,000 shares authorized Series A preferred stock, $0.001 par value, 13,942 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series B preferred stock, $0.001 par value, 13,942 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series C preferred stock, $0.001 par value, 15,712 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series D preferred stock, $0.001 par value, 9,448 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series E preferred stock, $0.001 par value, 50,000 shares designated, 3,429 and 39,699 issued and outstanding, respectively (liquidation value $170,602 and $0, respectively) 3 3 Series F preferred stock, $0.001 par value, 50,000 shares designated, 0 and 49,243 issued and outstanding, respectively (liquidation value $50,303 and $0, respectively) - - Series G preferred stock, $0.001 par value, 5,000 shares designated, 5,000 and 0 issued and outstanding, respectively (liquidation value $1,000 and $0, respectively) 5 5 Common stock, par value $0.001, 5,000,000,000 shares authorized, 3,208,914,758 and 616,486,756 shares issued, issuable and outstanding, respectively, and (56,250,000 and 366,805 shares issuable, respectively) Additional paid-in capital Accumulated deficit ) ) Total shareholders' deficiency ) ) Total liabilities and shareholders' deficiency $ $ See accompanying notes to unaudited consolidated financial statements. 3 eLAYAWAY, INC. and SUBSIDIARIES Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31, Sales $ $ Direct costs Selling, general and administrative expenses (includes $16,316 and $126,218 for the three months ended March 31, 2014 and 2013, respectively, of stock-based compensation and settlements) - - Loss from continuing operations ) ) Other income (expense) Other income - - Interest expense ) ) Change in fair value of embedded conversion option liability - Gain on settlement of debt - Gain on extinguishment of debt - Derivative amortization ) - Loss on settlement of liability ) - Loss on issuance of common stock - ) Loss on conversion of debt into common stock ) ) Total other income (expense), net ) ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares outstanding - basic and diluted See accompanying notes to unaudited consolidated financial statements. 4 eLAYAWAY, INC. and SUBSIDIARIES Consolidated Statements of Cash Flows For the Three Months Ended March 31, (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Amortization of intangibles Amortization of debt discounts to interest expense Amortization of debt issue costs to interest expense - Loss on conversion of debt into common stock Loss on issuance of stock - Amortization of stock-based prepaids - Accretion of put premium into interest expense Gain on settlement of debt ) - Loss on settlement of liabilities - Change in fair value of embedded conversion option liability - ) Changes in operating assets and liabilities: Segregated cash for customer deposit ) ) Other receivable - Prepaid expenses - Other assets - Accounts payable Accounts payable to related parties ) ) Accrued expenses Deposits received from customers for layaway sales ) Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from loans Net cash provided by financing activities Net increase (decrease) in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $
